This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 CITY OF BELEN,

 3          Plaintiff-Appellee,

 4 v.                                             No. 32,483

 5 NORBERT A. SCHUELLER,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF VALENCIA COUNTY
 8 Violet Otero, District Judge

 9 Robles, Rael & Anaya, P.C.
10 Marcus Rael, Jr.
11 Albuquerque, NM

12 for Appellee

13 Norbert A. Schueller
14 Belen, NM

15 Pro Se Appellant

16                                 MEMORANDUM OPINION

17 FRY, Judge.

18          Norbert Schueller (Defendant) appeals from the district court’s remand order

19 to municipal court after a bench trial de novo for a traffic violation (failure to stop at

20 a stop sign). [RP 36] The calendar notice proposed summary affirmance. [CN1]
 1 Defendant has filed a memorandum in opposition that we have duly considered.

 2 [MIO] Unpersuaded, however, we affirm.

 3 DISCUSSION

 4        In the memorandum, Defendant contends that the municipal judge was

 5 incompetent and overreaching or biased and that this Court’s calendar notice did not

 6 address his incompetency or bias. [MIO 1, 3-4] We are not persuaded that these

 7 arguments provide grounds for reversal of Defendant’s conviction for failing to stop

 8 at a stop sign.

 9        As we discussed in the calendar notice, Defendant is appealing from a de novo

10 trial in district court. [CN1, 2] In a de novo trial, the district court conducts a new

11 trial, and, as fact finder, the district court judge makes his own rulings based upon the

12 evidence presented in the district court. As such, a de novo trial in district court

13 provides a check on any alleged irregularities in the municipal court proceedings. In

14 this regard, however, Defendant’s memorandum has not persuaded us that the

15 municipal court judge was incompetent, or engaged in inappropriate conduct, or was

16 biased against him. See, e.g., Pizza Hut, Inc. v. Branch, 89 N.M. 325, 327, 552 P.2d

17 227, 229 (stating “that trial courts have supervisory control over their dockets and

18 inherent power to manage their own affairs so as to achieve the orderly and

19 expeditious disposition of cases”); see also State v. Hernandez, 115 N.M. 6, 20, 846


                                               2
 1 P.2d 312, 326 (1993) (stating that adverse rulings or enforcement of the rules does not

 2 establish judicial bias); State v. Case, 100 N.M. 714, 717, 676 P.2d 241, 244 (1984)

 3 (stating personal bias cannot be inferred from an adverse ruling); United Nuclear

 4 Corp. v. Gen. Atomic Co., 96 N.M. 155, 248-250, 629 P.2d 231, 324-26 (1980)

 5 (stating that rulings by the court rejecting a party’s position, and criticism of counsel

 6 by the court, do not demonstrate bias). Because the district court conducted a de novo

 7 trial, in the calendar notice this Court reviewed only the evidence presented to the

 8 district court judge, not the evidence presented to the municipal judge or the

 9 proceedings before him. [CN1, 2] We continue to do so in this opinion.

10        With regard to the sufficiency of the evidence, in the memorandum, Defendant

11 continues to argue that the State did not present sufficient evidence to support his

12 conviction. [DS 6, MIO 1] Defendant also argues for de novo review of this issue,

13 contending that the elements of the crime, failure to stop at a stop sign, were not

14 proved beyond a reasonable doubt. [MIO 2-3] In this regard, Defendant continues

15 to argue that the CD does not prove that Defendant failed to stop at the stop sign, nor

16 does it corroborate the officer’s testimony. [DS 2, MIO 2-3] Moreover, Defendant

17 points out that, on cross-examination, the officer admitted that he wrote down the

18 wrong road name for Defendant’s address on the citation: “Campana” rather than

19 “Campanada Rd.” as is set forth on Defendant’s license. [DS 3] Defendant continues


                                               3
 1 to argue that the officer’s mistake demonstrates that the officer is not a good observer,

 2 it undermines the officer’s credibility, it taints the evidence and it demonstrates that

 3 the State did not meet its burden of proving beyond a reasonable doubt that Defendant

 4 failed to stop at the stop sign. [DS 6-7, MIO 2-3] We remain unpersuaded.

 5         As we stated in the calendar notice, “[i]n reviewing the sufficiency of the

 6 evidence, we must view the evidence in the light most favorable to the guilty verdict,

 7 indulging all reasonable inferences and resolving all conflicts in the evidence in favor

 8 of the verdict.” State v. Cunningham, 2000-NMSC-009, ¶ 26, 128 N.M. 711, 998

 9 P.2d 176; see State v. Salas, 1999-NMCA-099, ¶ 13, 127 N.M. 686, 986 P.2d 482

10 (recognizing that it is for the fact finder [in this case, the judge] to resolve any conflict

11 in the testimony of the witnesses and to determine where the weight and credibility

12 lay).

13         The State was required to prove beyond a reasonable doubt to the satisfaction

14 of the fact finder, here the district court judge in the de novo trial, that Defendant

15 violated a city ordinance by failing to stop at a stop sign in Belen, New Mexico, on

16 or about October 7, 2011. [RP 69] Officer Russell Martinez, who cited Defendant for

17 the traffic violation, appeared at the district court hearing for the de novo trial after a

18 municipal court conviction. [DS 2] Officer Martinez testified that he witnessed that

19 Defendant failed to stop at a stop sign for an intersection on Mesa Road in the City of


                                                 4
 1 Belen, New Mexico, on the date in issue. [Id.] In addition, Officer Martinez testified

 2 as to the time, weather, and driving conditions: mid-afternoon, sunny, and the streets

 3 were dry. [Id.] Officer Martinez also presented a CD from the dash camera of his

 4 vehicle, which was presented as showing that Defendant drove through the

 5 intersection and did not attempt to flee. [Id.]

 6        Both the fact that the officer testified on cross-examination that he wrote down

 7 the wrong road name for Defendant’s address, and the fact that Defendant argued that

 8 the CD does not prove the violation or corroborate the officer’s testimony, go to the

 9 weight of the testimony and the officer’s credibility, not to the elements of the offense.

10 This Court, as the reviewing court, “does not weigh the evidence or substitute its

11 judgment for that of the fact finder as long as there is sufficient evidence to support

12 the verdict.” State v. Mora, 1997-NMSC-060, ¶ 27, 124 N.M. 346, 950 P.2d 789.

13 Moreover, the jury, or in this case the district court judge as fact finder, is free to

14 reject Defendant’s version of the facts. State v. Rojo, 1999-NMSC-001, ¶ 19, 126

15 N.M. 438, 971 P.2d 829. We hold that the State presented substantial evidence to

16 support Defendant’s conviction for failing to stop at a stop sign.

17 CONCLUSION




                                               5
1        We affirm Defendant’s conviction for failing to stop at a stop sign because it

2 is supported by substantial evidence presented at the de novo trial in district court.

3 We affirm the district court’s order.

4        IT IS SO ORDERED.


5
6                                         CYNTHIA A. FRY, Judge

7 WE CONCUR:



8
9 JAMES J. WECHSLER, Judge


10
11 J. MILES HANISEE, Judge




                                             6